Citation Nr: 1216283	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-10 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for onychomycosis of the hands and feet.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served in active military service from April 1952 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim.  The Veteran was notified of the decision and of his appellate rights in a letter dated later in April 2008.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the matter on appeal must be remanded for further development.  In this regard, the Board notes that, generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Here, the Veteran contends that he has onychomycosis of his hands and feet due to in-service chemical exposure.  Specifically, he asserts that in early 1954 he painted the exterior of the U.S.S. PRINCETON while it was dry docked in Bremerton, Washington and was thereby exposed to toxic chemicals from the paint.  See the Veteran's statement dated May 2007 and the Veteran's VA Form 9 dated March 2009.  In this regard, the Board notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Service treatment records are absent of any complaints of, or treatment for, disabilities of the hands or feet including the toenails and fingernails.  Post-service treatment records show that the Veteran was treated for mycotic fingernails and toenails in March 2007 and has continued to receive medical treatment for onychomycosis of his hands and feet with fissuring of the skin.  See, e.g., the statement of Dr. T.B.S. dated August 2010.  

In support of his claim, the Veteran submitted statements from Dr. T.B.S. dated in August 2008 and August 2010 as well as letters from Dr. M.S.J. dated in May 2007 and August 2010.  In the August 2008 and August 2010 statements, Dr. T.B.S. indicated that the Veteran had been regularly seen at his office beginning in March 2007 "with a chief complaint of thickened discolored dystrophic nails both hands and feet and fissuring of the skin."  A diagnosis of chronic onychomycosis of the hands and feet was noted.  Dr. T.B.S. then opined, "[a] causative etiology could be found with prolonged and continued exposure to chemical hazards and environmental conditions."  Also, in his May 2007 statement, Dr. M.S.J. documented the Veteran's report of in-service chemical exposure to paint and further indicated that "[h]e also has seen [a] skin specialist who has suggested that the damage to the nails of hands and feet could be due to the chemicals used in the paint."  Similarly, in his August 2010 letter, Dr. M.S.J. acknowledged the Veteran's contention that the damage to his fingernails and toenails is due to in-service exposure to experimental paints.
Critically, however, Dr. T.B.S. failed to provide a rationale for the conclusion expressed in his August 2008 and August 2010 statements.  Moreover, to the extent that the May 2007 and August 2010 letters from Dr. M.S.J. were offered as evidence of medical nexus, these letters simply repeated the contentions of the Veteran and, therefore, are not probative as to etiology.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (transcriptions of lay history unenhanced by any medical comment by an examiner are not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).

In addition, the Veteran submitted multiple VA Form 21-4142 documents, received by the RO in May 2007, which contained the following statement:  "I have treated the Veteran for his hands and feet problems.  It is my opinion that it is as likely as not that this problems with his hands and feet are related to the chemicals used in the paint to reduce the problems with barnacles sticking to the hips."  The Board observes that these VA Form 21-4142's appear to have been executed by the Veteran (typed on the document) without the signature of a medical professional.  Therefore, the positive medical nexus statements contained therein are no more probative as to the matter of medical nexus.  

Additionally, the Veteran submitted several internet articles in support of his contentions of in-service chemical exposure and the resulting medical problems.  As this evidence is not specific to the Veteran or his medical history, it is not particularly probative in this matter regarding the question of medical nexus.

The Veteran was afforded a VA examination in July 2007.  The VA examiner noted the Veteran's report of in-service exposure to experimental chemical paints.  The examiner physically examined the Veteran and diagnosed him with onychomycosis of the toenails and fingernails.  As to the question of medical nexus, the examiner opined that the onychomycosis is "[n]ot caused by chemical exposure to hands and feet in service."  Crucially, however, the examiner failed to offer any rationale to support his conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

Thus, based on this evidentiary posture, the Board concludes that an additional VA examination is necessary to determine whether the Veteran has onychomycosis that is related to his service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim; see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. After obtaining the appropriate release of information forms where necessary, procure any records of onychomycosis treatment that the Veteran has received since August 2010.  All such available documents should be associated with the claims file.

2. Then, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed onychomycosis of the hands and feet.  The claims file should be made available to and reviewed by the examiner.  The examination report should state that the claims file has been reviewed.  All necessary studies should be performed.

After reviewing the claims file and interviewing and examining the Veteran, the examiner should elicit from the Veteran a detailed medical history pertaining to his onychomycosis symptomatology.  The examiner should then provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the onychomycosis of the Veteran's hands and feet had its clinical onset in service or is otherwise related to the Veteran's military service-to include whether this disorder is consistent with the Veteran's assertions of exposure to toxic chemicals from paint in service.  In answering this question, the examiner should address the Veteran's contentions regarding the in-service and post-service manifestation of onychomycosis of his hands and feet.

Complete rationale should be given for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, readjudicate the issue of entitlement to service connection for onychomycosis of the hands and feet.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

